Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about February 17, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of 24 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to the inconsistencies in the complainant’s testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its decision to credit the complainant’s testimony as to the attempted assault (see, Matter of Isaac Q., 217 AD2d 410). The evidence warranted the inference that when appellant threw rocks, he was aiming them at the complainant and that he did so with intent to cause physical injury. Concur — Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.